        Case 1:20-cr-00003-SPW Document 57 Filed 08/26/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


 UNITED STATES OF AMERICA,                      CR 20-03-BLG-SPW


                          Plaintiff,
                                                PRELIMINARY ORDER OF
           vs.                                  FORFEITURE


 TYLER JAMES FLEMING,

                          Defendant.




      WHEREAS,in the indictment in the above case, the United States sought

forfeiture of any property ofthe above-captioned person, pursuant to 21 U.S.C.

§ 853, as property used or intended to be used to facilitate the violations alleged in

the indictment, or as proceeds of said violations;

      AND WHEREAS,on October 8, 2020,the defendant entered a plea of guilty

to count I ofthe indictment, which charged him with conspiracy to possess with

intent to distribute methamphetamine, and to count II with possession with intent

to distribute methamphetamine;
Case 1:20-cr-00003-SPW Document 57 Filed 08/26/21 Page 2 of 4
Case 1:20-cr-00003-SPW Document 57 Filed 08/26/21 Page 3 of 4
Case 1:20-cr-00003-SPW Document 57 Filed 08/26/21 Page 4 of 4
